Not for Publication in West's Federal Reporter
                Citation Limited Pursuant to lst Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 02-1535

                         KEITH D. WASHINGTON,

                        Plaintiff, Appellant,

                                       v.

              STATE STREET BANK & TRUST CO., ET AL.,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]


                                    Before

                       Lynch, Lipez and Howard,
                           Circuit Judges.


     Keith D. Washington on brief pro se.
     Edward P. O'Leary and Fitzhugh, Parker & Alvaro LLP on brief
for appellee, The Prudential Insurance Company of America.
     Mary E. O'Neal and Masterman, Culbert & Tully LLP on brief for
appellees, State Street Bank & Trust Co., and State Street Bank &
Trust Company As Sponsor & Fiduciary of the Short and Long Term
Disability Plan.



                            January 31, 2003
     Per Curiam. Pro se appellant Keith Washington has a timely

appeal solely with respect to a March 12, 2002 order denying

Washington's motion for leave to file a summary judgment motion

pursuant to Fed. R. Civ. P. 56(c).    The motion at issue was filed

over two years after summary judgment was granted in favor of

defendants and the case was closed.   The district court has denied

repeated motions to reopen the case pursuant to Fed. R. Civ. P.

60(b).   Under the circumstances, the motion for leave to file

pursuant to Rule 56(c) was properly denied.


     Affirmed.




                                2